El Juez Asociado Sbñok Todd. Je.,
emitió la opinión del tribunal.
Manuel Font alegó en una demanda en reclamación de daños y perjuicios, que siendo gerente de la Puerto Rico Cement Corporation y estando el 4 de mayo de 1938 con la anuencia de la demandada inspeccionando la planta de ce-mento que estaba construyendo la demandada Viking Construction Corporation en Cataño, P. R., se cayó dentro de un pozo registro de dicha planta que estaba bajo la posesión de la demandada y que, por negligencia de ésta se encontraba abierto completamente y sin protección alguna, sufriendo con tal motivo una dislocación del hueso del brazo derecho, te-*692niendo que recluirse eu cama en una clínica y ausentarse de sus negocios durante seis días y se vió obligado a gastar $76 en atención médica y hospitalaria y sufrió daños corporales y mentales por la suma de $10,000.
La demandada, en su contestación, negó que estuviera construyendo la planta de cemento; que en la fecha alegada no ocupaba ni tenía posesión de dicha planta, pero admitió que estaba trabajando en la planta instalando un sistema de tubería para conducción de fuerza', aceites, g’as, aire compri-mido, electricidad, etc., y como parte de dicho sistema, ins-talando en pozos de registro de dicha planta, válvulas de escape y registros de presión; negó que diera su anuencia o consintiese que persona alguna y específicamente el deman-dante transitara por, inspeccionara o interviniera cerca de la instalación o pozos de registro que existen en la planta; negó que el demandante fuera gerente general de la Puerto Bico Cement Corporation o estuviera facultado o autorizado para inspeccionar dichos pozos de registro o los trabajos que estaba realizando la demandada; admitió que era necesario para su trabajo remover la cubierta de los pozos de registro pero negó que en lá fecha del accidente estuviese ningún pozo de registro abierto, y alegó que cuando así lo estaban, por trabajar en ellos la demandada, siempre estaban debidamente atendidos o por un empleado de la demandada o por una red de barrotes de hierro; negó que el demandante sufriera accidente alguno el 4 de mayo de 1938 por haber estado abierto algún pozo, ni se cayera dentro de uno de los pozos de regis-tro o que esto se debiera a negligencia alguna de la deman-dada; negó que por su negligencia, el demandante sufriera dislocación de hueso alguno de su brazo derecho ni que' sufriera daños y perjuicios ele clase alguna. Admitió, sin embargo, que el demandante sufrió un accidente en dicha fecha, aunque la demandada desconoce las causas, extensión y consecuencias del mismo.
domo materia nueva de defensa especial la demandada alegó que si al caerse el demandante en el pozo de registro *693medió alguna culpa o negligencia por parte de la demandada o de cualquiera de sus empleados, también medió la propia culpa, descuido y negligencia contribuyente del demandante y que ésta fué la causa próxima e inmediata del accidente; que la demandada no autorizó al demandante para que transi-tara por la planta sin estar acompañado de un empleado de la demandada y que el demandante lo hizo, acompañado de otras personas, de una manera descuidada, sin mirar al piso y mirando hacia el techo a pesar de que conocía la existencia de los pozos y que en ellos se estaba trabajando, y que se cayó debido a que no observó diligencia y cuidado y distraía su vista hacia otros extremos y pormenores del -techo del edificio, todo lo cual constituyó la causa próxima del accidente y de los daños consiguientes.
Celebrado el juicio correspondiente la corte inferior dictó sentencia declarando con lugar la demanda y condenó a la demandada a pagar al demandante $328 por concepto de gastos de hospitalización, servicios médicos y placas de radio-grafía; $2,500 como indemnización por los daños consistentes en sufrimientos físicos y morales e incapacidad parcial per-manente en el uso de su brazo derecho y $500 por concepto de honorarios de abogado más las costas. No conforme la demandada apeló para ante este tribunal y hace un señala-miento de diez y seis errores para sostener su recurso, los que pasamos a considerar en el mismo orden en que los discute en su alegato.
Por el primero y tercero se sostiene que la corte inferior erró al declarar con lugar la demanda cuando en la misma no se alegó que existiera obligación alguna de la demandada para con el demandante y tampoco de cubrir los fosos que existían en la planta de cemento. El resumen que hemos hecho anteriormente de las alegaciones de la demanda demuestra que estos errores carecen de mérito alguno. El demandante alegó que la demandada ocupaba la planta de cemento y tenía la posesión y control de un pozo de registro que, por negligencia de la demandada, se encontraba abierto *694y la apertura carecía de protección alguna y que el deman-dante, gerente de dicha planta, se encontraba con la anuencia de la demandada inspeccionando la planta cuando se cayó en el pozo registro. De estas alegaciones surgen los elementos esenciales que deben alegarse para que pueda prosperar una acción por negligencia, según los expone la corte inferior en su opinión, tomándolos del caso de Miranda v. P. R. Ry, Light & Power Co., 31 D.P.R. 778, al decir lo siguiente:
“En toda acción derivada de culpa o negligencia es imperativo alegar y probar los siguientes extremos: (a) la existencia de un deber por parte del demandado de proteger al demandante ■ contra daños, (b)‘ el incumplimiento de ese deber por parte del demandado, y (c) el daño resultante.”
Si el demandante, como gerente de la planta de cemento, tenía derecho a penetrar en ella y la demandada estaba en posesión y control del pozo registro y negligentemente lo tenía descubierto, claramente se alegó que la demandada dejó de cumplir con el deber de observar el debido cuidado para con el demandante.
Para la discusión y resolución de los demás errores se hace necesario examinar los hechos que la corte inferior consideró probados, los que hizo constar en su opinión en la forma siguiente:
“Examinada la prueba testifical, documental, y con vista de la inspección ocular practicada, la corte encuentra probados los hechos siguientes :
“El demandante, Manuel Font, aparenta ser un hombre como de 52 años de edad; era, en la fecha del accidente, Gerente de la Puerto Rico Cement Corporation y Coronel de la Reserva del Ejér-cito de los Estados Unidos. La Puerto Rico Reconstruction Administration estaba recibiendo en una planta de cemento que había hecho construir para la Puerto Rico Cement Corporation, todas las instalaciones eléctricas, bombas y tuberías que había contratado con dicha Administración la demandada, Viking Construction Corporation. Font había estado destacado en la planta durante su cons-trucción, desde noviembre de 1937. El día 4 de mayo de 1939 (sic), entre las 4:30 y 5 :00 de la tarde, el demandante visitó la planta en *695compañía del Lie. Benigno Fernández García, entonces Attorney General de Puerto Rico. No había gran claridad dentro del local, y mientras ambos andaban por el pasillo central, en dirección Norte a Sur, el demandante iba a la derecha del señor Fernández García. Ambos dieron una vuelta por la planta, y al regresar, Font cayó dentro de un foso de varios pies de profundidad, golpeándose el hombro derecho con el borde del foso, al caer. En ese momento no había nadie en las proximidades del lugar del suceso, sólo Font y Fernández García. De la inspección ocular practicada se comprobó que el foso tiene 58 pulgadas de largo, 41 pulgadas de ancho y 40 pulgadas de profundidad. A cada lado del foso hay un pasillo, el de la derecha entrando más ancho que el de la izquierda; y a ambos lados del foso y de los pasillos que lo bordean, están instala-das las maquinarias en una línea sucesiva y continua. El foso tenía una tapa de rejilla, removida y colocada al lado, que cubre toda su superficie con fines de protección. Esta tapa es de hierro fundido, estilo enrejillado, y su peso no es menor de 200 libras.
“El día del accidente, y a la hora en que sucedió, ya se habían terminado las faenas diarias, y dentro del local sólo quedaban el Ingeniero Don David Ramírez con un ayudante, revisando con una lámpara eléctrica de mano las placas de varios motores, y dos em-pleados de la demandada, Armengol Pérez y Juan Cruz Molina, haciendo ciertos trabajos en la instalación eléctrica. Ninguna de estas personas estaba cerca del sitio del accidente y todas declararon que no vieron cómo sucedió, y sólo se enteraron después de haber pasado y de oír los quejidos de Font. Ni Pérez ni Cruz Molina son precisos en sus declaraciones con respecto a la hora: el primero dice que no sabe, pero que fué después de medio día como entre dos y media y tres. Por otro lado, Font, Fernández García y Ramírez precisan la hora del accidente y fijan ésta después de las cuatro y media. A esta hora es que se termina el trabajo del día en la planta, y esto explica la ausencia de trabajadores, con excepción de los dos que se han mencionado, empleados de la demandada, y del ingeniero Sr. Ramírez, que hacía una labor especial de inspección de entrega.
“El demandado Font en muchas ocasiones anteriores había transitado por ese mismo sitio, sabía que el foso existía pero cono-cía también la existencia de un enrejillado que se ponía sobre el mismo cuando no se estaba trabajando, y la obligación en que estaba la demandada, de acuerdo con su contrato (Artículo 9, página 10, (párrafos 17. 18, 19, 20 y 21) de rodear todas sus actividades de *696la debida protección para el público y los trabajadores, y proveer de luces, barreras y otros medios de protección, todas las maquina-rias, equipo y otros sitios de riesgo. En ocasión anterior había visto el foso abierto pero provisto de una barandilla con luces rojas.
“El inspector Sr. Ramírez declaró que cuando se entregó el foso a la demandada para realizar el trabajo que había contratado, la parrilla estaba puesta, y que el día anterior, había pasado por el sitio, vió la parrilla sin poner, y le llamó la atención al señor Lyons, que.estaba frente del trabajo en representación de la demandada.
“Como consecuencia de la caída, Font experimentó un intenso dolor que posteriormente se comprobó fué debido a una fractura en la tuberosidad mayor del húmero derecho. Se sometió a un prolongado tratamiento con el doctor José Guzmán Soto, gastando en hospitalización, medicinas y placas radiográficas, $78, abonando a su médico $50 por servicios, y quedándole a deber, según el de-mandante, $200, y según el Dr. Guzmán Soto, alrededor de $250. Para conformar las alegaciones sobre daños específicos, a la prueba, la corte admitió una enmienda a la demanda, en el sentido de adi-cionar a la alegación sexta la oración 'y la suma de $250 por aten-ción médica prestada por el Doctor Guzmán Soto.’ La prueba pe-ricial del demandante, corroborada en su casi totalidad por los propios peritos de la demandada, Doctores González Martínez y Soto Rivera, no deja lugar a dudas acerca de la fractura sufrida por Font, como consecuencia de trauma y dislocación del brazo de-recho, de la limitación funcional de ese miembro en su abducción y rotación y de la existencia, de ruia artritis causada por la dislo-cación y fractura que justifica el dolor intenso sentido por el pa-ciente y las molestias que sigue sintiendo en el funcionamiento del brazo. Esta incapacidad en una persona de la edad del demandante es de carácter permanente y la limitación del brazo derecho puede calcularse entre un veinte y un veinticinco por ciento de su función normal. ’ ’
Con la excepción a que hacemos referencia al discutir el décimosegundo error, podemos decir que estas conclusiones de hecho están sostenidas por la evidencia presentada por las partes según la transcripción que obra en autos.
Por el segundo error se alega que no hubo prueba de que la demandada estuviera en posesión exclusiva o tuviera bajo su cuidado la planta de cemento. La alegación esencial *697de la demanda es al efecto de que la demandada tenía bajo su posesión y control el pozo registro en la planta de cemento y la demandada en su contestación admitió que para la fecha del accidente estaba trabajando en dicha planta ins-talando un sistema de tubería y como parte del mismo y en los pozos de registro, válvulas de escape, y que mientras se trabajaba en dichos pozos era necesario mantenerlos descu-biertos removiendo la cubierta movediza de barrotes de hie-rro que se reponía al terminar la labor. Estas admisiones de la demandada complementan las alegaciones de la demanda y, unidas a la prueba justifican plenamente la conclusión a que llegó la corte inferior de que la demandada estaba en posesión y control del pozo de registro en que estaba reali-zando el trabajo antes mencionado.
Por los señalamientos cuarto y quinto se alega que se cometió error al declarar que el demandante no fue culpable de negligencia contribuyente y que no hubo evidencia justificativa de tal extremo, y que no fueron las actuaciones del demandante la causa próxima del accidente. Al discutir estos errores la apelante sostiene que la corte inferior actuó movida por pasión y prejuicio al apreciar la prueba. Hemos leído cuidadosamente la transcripción de evidencia y somos de opinión que es correcta la conclusión a que llegó dicho tribunal al expresarse en su opinión en la forma siguiente:
“La demandada, aunque lo alega afirmativamente, no probó que el demandante asumiera el riesgo de sus actos al visitar la planta cuando lo estimaba necesario. La natural interpretación de las cosas y de las relaciones en los asuntos corrientes nos dice que el demandante con motivo de su cargo oficial, tenía el derecho a visitar la planta, y por consiguiente, correspondía a la demandada probar que no tenía obligación alguna de protegerle contra accidentes en estas visitas. Por el contrario, la prueba revela, que el demandante sabía que la demandada estaba obligada a mantener los fosos cu-biertos, muy especialmente, cuando no se trabajaba en ellos, y tenía el derecho de asumir, que terminadas sus labores, el día del acci-dente, que el foso estaría debidamente cubierto o protegido, y que esta situación no sería alterada o variada por la demandada. No *698hubo a juicio de la corte negligencia contribuyente por parte del demandado. Véase la excelente discusión de este concepto jurídico en el caso de Jorge v. Umpierre, 49 D.P.R. 78. La causa próxima, a juicio de la corte, fué la negligencia y descuido de la demandada en desatender su obligación de mantener el foso tapado, agravada esta desatención más aun, por razón -de haber terminado las labo-res del día en el mismo, sin qué aparezca excusa alguna que la relevara de esta elemental precaución.”
Del“’.Restatement of the Law of Torts” volumen segundo, sobre “Negligence”, tal como fué adoptado y promulgado por el “American Law Institute”, tomamos las siguientes definiciones y comentarios de la sección 466 que trata sobre negligencia contributoria.
“See. 466. — La negligencia contribuyente del demandante puede ser (a) una intencional e irrazonable exposición de sí mismo a un peligro creado por la negligencia del demandado, cuyo peligro el demandante conocía o tenía motivo para conocerlo, o (b) conducta que, en otros respectos que los mencionados en la cláusula (a), está por debajo del ‘standard’ que el hombre razonable debe observar para protegerse de un daño.”
Si aceptamos la teoría de la demandada tendríamos que aplicar al demandante una de estas dos reglas. En cuanto a la cláusula (a) no es aplicable porque no hay nada en la evidencia que tienda a probar que el demandante conocía o tenía motivo para conocer el peligro que existía, es decir, que la demandada por sus empleados había dejado el pozo regis-tro descubierto al terminar los trabajos del día. Por el contrario, se probó que la demandada por costumbre o por obligación ponía la tapa enrejillada o barandillas con luces cuando el foso permanecía abierto. Comentando la cláusula (a) se dice en la misma obra:
“Para que la conducta del demandante pueda constituir negli-gencia contribuyente bajo la cláusula («), el demandante debe co-nocer la condición física creada por la negligencia del demandado y debe tener conocimiento de tales hechos que, como hombre razona-ble, se dé cuenta del peligro envuelto. Más aun, el demandante debe intencionalmente exponerse a ese peligro. No es suficiente que *699el dejar de ejercer razonable atención a sus alrededores le priven de observar el peligro. . . Por último su exposición al peligro co-nocido debe ser irrazonable. Para que sea irrazonable es necesario que un hombre razonable en su posición no se expondría al mismo.”
Basta la enunciación de los distintos ejemplos expuestos para concluir que la actuación del demandante no cae dentro del alcance de la cláusula (a), supra. Veamos los comenta-rios a la cláusula (b):
“La negligencia de que trata la cláusula (b) consiste usualmente en que el demandante deja de poner razonable atención a sus alre-dedores para descubrir el peligro creado por la negligencia del demandado, o de ejercitar razonable cuidado y diligencia para evitar el peligro cuando lo percibe o de prepararse como hombre razona-ble . . . para evitar un peligro futuro.”
Los hechos probados en ei caso de autos tampoco hacen que pueda aplicarse al demandante la cláusula (6). Como hemos dicho antes, se demostró que la demandada debía tener ios pozos registros tapados cuando terminaba el trabajo pues dejarlos abiertos constituía un peligro para cualquier persona que transitara por la planta. El demandante sabía esto y, como dice la corte inferior, tenía derecho a. asumir que a la hora en que ocurrió el accidente el foso estaría cubierto o protegido. Como gerente de la planta de cemento tenía derecho a entrar a ella y no puede decirse que por el hecho de que se la mostraba al Lie. Fernández García, dejó de poner la razonable atención a sus alrededores de que nos habla el comentario anterior. Ni él ni su acompañante pudie-ron percibir el hueco que existía debido a la semioscuridad que había dentro de la planta.
El caso de Muriel v. Marchán, 21 D.P.R. 325, citado insis-tentemente por la demandada a través de su alegato no es aplicable al de autos. Los hechos de uno y otro varían fun-damentalmente. Basta citar el siguiente párrafo de la opi-nión en dicho caso:
“La corte declaró además que de las alegaciones de la demanda solamente se probaron las que se referían a la caída y a las lesiones *700recibidas; que no se demostró la negligencia del demandado y que el accidente sólo pudo ocurrir debido a la inexcusable negligencia del demandante; que un edificio sin divisiones interiores que en sus dos plantas tiene las puertas y ventanas que se dejaron enumeradas y que según la prueba del mismo demandante estaban abiertas indu-dablemente estaba bastante iluminado para que cualquiera persona nada más que de mediana prudencia pudiera ver el agujero y haber evitado caerse por él; que el agujero estaba en un sitio que podía ser visto por el demandante antes de llegar a él, puesto que, si bien tiene al lado la barandilla de la escalera, ésta es de balaus-tres bastante separados y que no impedían verlo; que este agujero con relación al piso y a la claridad de una y otra planta, es a ma-nera de un transparente iluminado, que sólo ha podido inadvertirse por una gran negligencia.” (Itálicas nuestras.)
101 ratio decidendi fue que el demandante dejó de probar la negligencia del demandado y por el contrario se probó la negligencia contribuyente del demandante. Los hechos ocu-rrieron en pleno día y cuando Muriel pudo haber visto el agujero por donde se cayó. Resalta, por tanto, la diferencia de los hechos del caso de Muriel con los del que resolvemos.
 Por el sexto señalamiento se alega que la corte inferior erró al sostener que ésta es una acción ex-contractu y que aun siendo ex-delicto existía la obligación por parte de la demandada para con el demandante, y se cita el siguiente párrafo, incompleto, de la opinión, para sostenerlo:
“. . . Aparte de esto, la demandada tenía esta obligación de acuerdo con su contrato y aun cuando el derecho de acción del de-mandante no nazca del contrato, y no ser por tanto esta acción una ;ex contractu’, las disposiciones impuestas a la demandada en su contrato con la Puerto Rico Reconstruction Administration, obligán-dola a tomar medidas para la protección contra daños a terceros, y definiendo cuáles debían de ser estas medidas, pueden ser propia-mente admitidas en evidencia no con el fin de basar en ellas una reclamación, sino para probar el deber de la demandada de proteger al demandante contra un daño. Aparte de eso, el deber surge claro de la naturaleza del lugar donde ocurrió el accidente y de las de-más circunstancias que revela la prueba.”
*701La parte del párrafo que no cita la demandada dice así:
' ‘ El demandante, como gerente de la Puerto Rico Cement Corporation tenía un perfecto derecho a visitar la planta. Lo venía haciendo desde noviembre de 1937, y el propio testigo de la deman-dada Aronson admite estas visitas en su declaración. La naturaleza de su cargo conlleva el derecho de inspeccionar aquello que está o va a estar bajo su administración. Correspondía a la demandada demostrar que el curso natural de las cosas tenía una excepción en este caso. Por ser el lugar donde se trabajaba un sitio reducido, oscuro, y estar localizado el foso en medio de un pasillo, y siendo como era y es el hueco, ancho, largo y profundo, y a flor del piso, incumbía a la demandada como cuestión de la más elemental dili-gencia y cuidado, mantener este foso tapado con su rejilla de hierro, especialmente cuando no se trabajaba en él, y más aun, cuando ya habían terminado las labores del día. lista obligación de la demandada, no sólo era para con el demandante sino también para con toda persona, empleado o no, que tuviere necesidad o derecho a transitar por aquel sitio.”
No es que la corte inferior haya basado su decisión en el contrato que, innecesariamente fué admitido como eviden-cia, sino que expresamente hace constar que la acción es una eos-delido y no ex-eontractu. El error al admitir el con-Irato, de haberse cometido, no fué perjudicial, como se sos-tiene en el mismo caso de Lewis v. La Nier, et al., 270 P. 656, citado por la apelante, donde se dijo lo siguiente:
“El demandante ofreció en evidencia, y la corte, al objetarse, no admitió, las disposiciones de un contrato entre el Estado y los demandados que dicen así: (se copian).
“Si el propósito era demostrar que la demandante puede de-mandar a los demandados por negligencia al causar la muerte de su marido, el rehusar la admisión no fué per judicial, porque el caso-fué visto bajo la teoría que la demandante tenía derecho a deman-dar. Independientemente del contrato ella tenía ese derecho.
“Si la contención es que los demandados son responsables en esta acción por no haber hecho lo que requería el contrato entre el Es-tado y los demandados, independientemente de si eso constituía o no negligencia, la contención no puede sostenerse. Esta es una acción basada en negligencia; está alegada como tal; fué a juicio *702y sometida al jurado como tal. La medida del deber de los deman-dados en este caso tiene que determinarse por la ley que gobierna los casos de negligencia, no por las disposiciones del contrato.’'
Esto resuelve además del sexto, el decimocuarto señala-miento que se refiere a la admisión del contrato en evidencia.
En los señalamientos séptimo y décimosegundo se alega que la corte erró al admitir prueba sobre daños específicos en una acción general de daños y al conceder $328 por gastos de hospitalización, servicios médicos, etc., cuando en la demanda sólo se reclaman $76.
En su opinión la corte inferior al referirse a estos daños dice lo siguiente:
“. . . Para conformar las alegaciones sobre daños específicos a la prueba, la corte admitió una enmienda- a la demanda, en el sen-tido de- adicionar a la alegación sexta la oración ‘y la suma de $250 por atención médica prestada por el Doctor O-uzmán Soto.’ ”
Lo que realmente resolvió la corte, según aparece a la página 23 de la transcripción de la evidencia, fué lo siguiente:
"Juez — La corte, en uso de su discreción, va a admitir la enmienda a los efectos de considerar, dentro de la alegación general de daños, la determinación de la cuantía pero no para determinar esta canti-dad reclamada de $230 como daños específicos ya que los únicos daños específicos que se reclaman en la demanda son los $76 paga-dos a la Clínica Díaz García.” (Itálicas nuestras.)
Los errores fueron cometidos y serán tomados en consi-deración al dictarse la sentencia ya que, de por sí no con-llevan la revocación.
Los señalamientos octavo y decimotercero alegan que la corte inferior erró al sostener que se había probado que la Puerto Eico Reconstruction Administration estaba recibiendo la obra realizada por la demandada y al sostener que el ingeniero Ramírez fuera un inspector en la obra relacionada con el contrato de la demandada. Carecen de importancia, en la resolución definitiva que del caso hizo la corte sentenciadora, estos pronunciamientos de la opinión, ya que *703el hecho de la negligencia de la demandada no dependía de qne se probara qne la Puerto Rico Reconstruction Administration estaba recibiendo la obra ni de qne el Sr. Ramírez fuera o no inspector de la demandada.
Sostiene la demandada apelante por el décimoqninto señalamiento qne la corte erró al sostener qne el demandante era un “invitee” de la demandada. No encontramos nada en la opinión que en apoyo de su sentencia dictó la corte inferior que demuestre que el caso fuera resuelto aplicando la doctrina de que el demandante fuera un “invitee” de la demandada. Por el contrario, en la opinión, como hemos visto anteriormente, se hace constar que el demandante como gerente de la Puerto Rico 'Cement Corporation visitaba la planta por su propio derecho y que la demandada conocía dichas visitas y nunca se opuso a ellas. El hecho de que la planta, en cuanto a las instalaciones que en ella estaba realizando la demandada, no se había entregado a la Puerto Rico Reconstruction Administration, en nada afectaba el nombramiento que como gerente había recibido el demandante y que le daba derecho a entrar a ella. De la deposición prestada por el testigo de la demandada Samuel Aronson, aparece contestando las preguntas 17, 18 y 22 en esta forma:
“17. Do you know the person who it is alleged fell in this pit, and if so, do you know whether that person was acquainted or not with the work being done at the plant by your Company?
“A. Yes. Manuel Font. He had already been appointed head of all the manufacturing work which the plant was going to do. He had a full knowledge of the plans and specifications of the building.
“18. Did he visit the plant frequently?
“A. Yes he did.
“22. Was it customary for Mr. Font to walk through the plant showing visitors the different machinery installed therein?
“A. He did show several visitors through.” (Itálicas nuestras.)
De manera que la demandada sabía y admitió que el demandante era el gerente de la planta y que la visitaba *704frecuentemente solo o acompañado de otras personas sin que haya nada en la evidencia que demuestre que la demandada hiciera oposición alguna a dichas visitas. No hubo el error.
El décimosexto se refiere a que la corte admitió prueba de hechos ocurridos con posterioridad a la radicación de la demanda y que no estaban alegados. La evidencia objetada por la demandada según la relaciona en su alegato al discutir este error se refiere a la declaración del Dr. José de Guzmán Soto y a la admisión de unas placas radio-gráficas que éste le tomó al demandante el día 31 de mayo de 1938, es decir, trece días después de radicada la demanda en este caso el 17 de mayo del mismo año. El fundamento principal de la objeción de la demandada fué que en la demanda se alegó que el demandante sufrió la dislocación del hueso del brazo derecho y la declaración del perito y las placas demostraban que tenía una fractura en dicho brazo. El error al admitir esta prueba constituía una incongruencia esencial, como sostiene la apelante, a no ser por el hecho de que, de su propia prueba y por la declaración, del testigo Dr. Isaac González Martínez, no se hubiera demostrado, como • se demostró, que la placa radiográfica que se le hizo al deman-dante inmediatamente después del accidente y que por tener un defecto el Dr. González Martínez informó que no ofrecía evidencia de fractura, al compararla dicho perito con las otras traídas por el Dr. Guzmán Soto, declaró que sí demos-traba la fractura. El Dr. González Martínez explicó lo ocu-rrido en esta forma:
“T. — Bueno, estas radiografías demuestran una fractura. Ahora,' en conexión con esto permítame decirle que yo vi una radiografía que me llevó el señor Font ... El señor Font varias semanas des-pués me llevó una radiografía en la cual aparecía una fractura, esta fractura. Entonces yo le pedí a Pont que me dejase esa radiografía para yo cotejarla con la radiografía que había tomado mi ayudante: La cotejé y entonces pude ver en aquella radiografía lo que la ins-pección primera no me había dejado ver, porque era confusa, pero la misma línea de fractura que hay aquí aparece en la radiografía 4ue tomó mi ayudante. (Itálicas nuestras.) ■ ’’
*705Los artículos 136, 137 y 138 del Código de Enjuiciamiento Civil disponen lo siguiente:
“Artículo 136. — Ninguna incongruencia entre las alegaciones y las pruebas en un juicio se tendrá por esencial, a menos que por su índole y efectos dé lugar a que la otra parte incurra en su per-juicio, en falsas apreciaciones al mantener su demanda o su con-testación. Siempre que una de las partes resultare así equivocada, la corte podrá disponer que se enmiende la alegación en los térmi-nos que estimare justos.”
“Artículo 13.7. — Cuando la incongruencia no fuere esencial según lo previsto en el precedente artículo, la corte podrá resolver que el hecho se admita de acuerdo con la prueba, o disponer una enmienda inmediata sin costas.”
“Artículo 138.' — Sin embargo, cuando las alegaciones de la de-manda, o contestación a que se refiera la prueba, queden sin probar, no en algún particular o particulares solamente, sino en su alcance y significación general, no deberá considerarse como un caso de in-congruencia, con. arreglo a los dos últimos artículos, sino como defi-ciencia de la prueba.”
Interpretándolos y citando anterior jurisprudencia, este tribunal por medio del Juez Asociado Sr. De Jesús en el caso de Carrasguillo v. Ripoll y Maldonado, Int., 56 D.P.R. 395, 401, se expresó así:
“El fin de la ley es la justicia. Las reglas de procedimiento,, como las de evidencia, no son otra cosa que el medio para llegar a ese fin. De ahí que la infracción a una o más de estas reglas no. produzca efecto legal alguno a menos que dicha infracción haya cau-sado perjuicio a la parte que exige su cumplimiento. Inspirados en este principio y en la moderna tendencia a prescindir de la forma cuando lejos de facilitar obstaculiza la justicia, los tres artículos antes, transcritos requieren que para que una incongruencia entre las ale-gaciones y la prueba sea fatal, la incongruencia debe ser esencialf es decir, que 'por su índole y efectos dé lugar a que la otra parte incurra, en su perjuicio, en falsas apreciaciones al mantener su de-manda o su contestación.1
“Interpretando el artículo 136 supra, se dijo por este Tribunal en el caso de Guánica Centrale v. Colberg et al., 27 D.P.R. 684, 686:
*706“ ‘La verdadera intención de ese artículo es que a no ser que exista una diferencia muy esencial entre las alegaciones y la prueba, deberá probarse en el juicio la esencialidad de una incongruencia/
“En el caso de Díaz et al. v. Rosado et al., 30 D.P.R. 515, 530, se pronuncia este tribunal en igual sentido cuando dice:
“ ‘Y’, Re ha dicho, ‘que de acuerdo con tales estatutos no es bas-tante con que una parte alegue meramente que ha sido inducida a error, sino que debe probarse a satisfacción de la corte. General-mente debe presentarse un affidavit que muestre en qué particular ha sido sorprendida o inducida a error la parte.’ 31 Cyc. 703 y casos citados.” (Itálicas nuestras).
.En el oaso de autos no sólo dejó la demandada apelante de probar en el juicio a satisfacción de la corte sentenciadora la esencialidad de la incongruencia y que había sido inducida a error, sino que, por el contrario, su propia prueba demos-tró con la declaración del Dr. González Martínez que tenía conocimiento de que lo que había sufrido el demandante en su brazo derecho había sido una fractura y no una disloca-ción. De acuerdo con la prueba presentada, no sólo por el demandante sino también por la demandada, lo que el deman-dante en realidad debió haber hecho en este caso fué enmen-dar su demanda para ajustarla a la prueba. • Que este tribunal puede, en casos' apropiados, considerar la demanda •como enmendada, ha" sido resuelto en los casos de El Pueblo v. Sucn. Valdés, 31 D.P.R. 223; Montalvo v. Teatro Caborrojeño, 35 D.P.R. 785; Dragoni v. U. S. Fire Insurance Co., 36 D.P.R. 469; D. Agüero & Co. v. Navarrete, 37 D.P.R. 812, 815; Ismert Hinke Milling Co. v. Muñoz, 37 D.P.R. 819; Central Pasto Viejo v. A. Perez & Hno., 44 D.P.R. 904, 908; Canals v. Vidal, 53 D.P.R. 210, 217. En el caso de El Pueblo v. Sucn. Valdés, supra, se citó con aprobación la siguiente nota que aparece en el de Ellinghouse v. Ajax Line Stock Co., LRA 1916-D 841 a la página 843:
“Las cortes de apelación han sido liberales en permitir enmiendas a las alegaciones o considerar la enmienda como que se hace en apoyo de la sentencia, cuando la enmienda es de tal naturaleza que debió haberse permitido por la corte inferior al solicitarse y la jus-*707ticia substancial se promovería con tal procedimiento. En estas circunstancias se ha resuelto generalmente que la sentencia no será revocada debido a los defectos u omisiones en las alegaciones que se subsanan por la prueba o las alegaciones de la parte contraria, o debido a una incongruencia entre las alegaciones y la prueba si la suficiencia de las alegaciones no fué debidamente atacada en la corte inferior, o la prueba introducida sin objeción, o aparece cla-ramente que el defecto o incongruencia no afectó a los derechos subs-tanciales de las partes pero ... la enmienda se considerará que ha sido hecha.” (Itálicas nuestras.)
Somos de opinión que el defecto u omisión que tenía la demanda en este caso quedó subsanado por la prueba de la demandada y que es de aplicación, por tanto, el artículo 142 del Código de Enjuiciamiento Civil que dispone que:
“Artículo 142. — En cualquier estado de un pleito la corte no tomará en cuenta algún error o defecto en las alegaciones o proce-dimientos que no afecten a lo esencial de los derechos de las partes, y no se revocará o invalidará ningún fallo por razón de dicho error o defecto.”
Los señalamientos noveno y undécimo alegan que la corte cometió error al apreciar la prueba al sostener hipotéticamente y sin base alguna eñ la prueba que el demandante “tuviera necesariamente que ser afectado en mayor grado que otra persona por el hecho de la profesión que ejercía y del cargo que desempañaba” y al fijar los daños en $2,500, por sufrimientos físicos y morales e incapacidad parcial permanente en el uso del brazo derecho del demandante.
Al fijar la cuantía de los daños la corte inferior se expresó así:
“Para fijar la cuantía de los daños sufridos por el demandante se han tomado en consideración por la corte las molestias, dolores y sufrimientos del demandante, la incapacidad parcial permanente como consecuencia de la artritis producida por la dislocación y fractura, así como la edad y posición del demandante, en que como ingeniero y Coronel de la Reserva del Ejército de los Estados Unidos, tiene necesariamente que ser afectado en mayor grado que otra persona que ño tuviera esta profesión ni desempeñara tal cargo.”
*708El Dr. Guzmán Soto al describir el estado del deman-dante como consecuencia del accidente declaró, a repreguntas de la demandada, en parte, lo siguiente:
“A. — Y dígame una cosa, Doctor. Esa dislocación y esa fractura ¿qué cantidad de incapacidad dijo usted que producía?
“T. — Bueno, considerando el síntoma dolor persistente y sus alternativas de agudeza de esos síntomas dolorosos, aparte de la limitación en la abducción, y la rotación hacia atrás, de un 20 a un 25 por ciento de incapacidad en las funciones del brazo derecho.
“A. — Dígame una cosa, Doctor. Formado ya en esa fractura el callo y unido ¿es posible que el paciente recobre su normalidad?
“T. — Yo esperaba que sí al principio, pero la persistencia de los síntomas, a pesar del tratamiento y del transcurso del tiempo transcurrido, y como dije antes, considerando la edad del. lesionado, la estimo una condición permanente.
“A. — En cuanto a esa parcial incapacidad que usted . . .
“T. — Si señor. Yo no creo que progrese más. Pudiera mejorar, pero eso es eventual. Tampoco podría decir si después de muchos años mejorará.”
El demandante que ya había declarado que había ejercido su profesión de ingeniero veintiséis años, al preguntársele qué sufrimientos mentales tuvo como consecuencia de las lesiones, se expresó así:
“T. — Puede imaginarse el sufrimiento y la preocupación de ha-ber recibido una lesión como esa en mi brazo derecho. . . una persona que como yo no tiene otros medios de vida que su trabajo, que hubiera podido quedar imposibilitado en mi brazo -derecho, total o parcial-mente. Yo necesito mi brazo derecho porque yo dibujo, yo uso un tránsito, yo subo andamios, subo escaleras, en el- Ejército tiro al blanco, y no puedo tirar al blanco.
“A. — ¿Usted no puede tirar al blanco ahora?
“T. — Yo en el Ejército tenía el grado de ‘Expert' en pistola y el otro día, en la finca del Senador Iriarte, no hice ni ‘Marksmen’ ”.
Y más adelante dijo:
X‘A. — ¿Usted dice que es Coronel del Ejército?
“T. — De la Reserva del Ejército Americano.
“A. — ¿Eso significa que usted está llamado' . . . puede ser lla-mado a servicio activo en cualquier momento?
*709“T. — A mí me llaman los veranos.
“A. — ¿Y en un caso de emergencia nacional 1
“T. — También.
“A. — ¿Iría usted a servir con ese mismo rango?
:íT. — Bueno, quizás ascendería a General.
“A. — ¿Cuáles son los impedimentos que usted actualmente tiene en el uso de ese brazo?
“T. — Bueno, no tengo la misma libertad de movimiento que tengo con el brazo izquierdo, que lo puedo mover en todas direcciones, le-vantarlo, llevarlo hasta la espalda . . .
“A. — ¿No puede usted?
“T. — Digo, que no tengo la misma libertad, y aun los mismos movimientos que hago van acompañados de cierta molestia ... no puedo sostener una pistola en mis manos con firmeza, no puedo andar . . . este movimiento no puedo hacerlo, y no puedo defen-derme. Yo siempre me he defendido con mis brazos y el hecho do que no me pueda defender ha creado una psicología de temor y asas cosas ...”
En el contrainterrogatorio de la demandada, en cuanto a este aspecto del caso, el demandante contestó lo siguiente:
“A. — Y dígame, testigo ¿cuánto usted gana actualmente?
"T. — 7,000 dólares.
“'A. — ¿Usted no ha tenido pérdida ninguna en su sueldo a vir-tud de esa lesión?
“T. — Ninguna.
“A. — ¿Usted desempeña las funciones de su cargo actualmente con la misma eficiencia con que las desempeñaba antes, no es eso?
“T. — Con la misma eficiencia no diría yo; con un dolor cons-tante no creo que pueda desempeñarlo con la misma eficiencia.
“A. — Subjetivamente no. ¿Pero en cuanto a las funciones que usted desempeña y su oportunidad de ganarse el dinero usted la tiene igual que antes?
"T. — Bueno, es posible, pero . . .
“A. — Y desde luego, usted no ha perdido la oportunidad de as-censo dentro del Ejército de Estados Unidos. Usted sigue siendo . . .
“T. — Bueno, yo estaría sujeto a un examen físico.”
La prueba del demandante, en cuanto a las consecuencias de la lesión que recibió, no solo no fue contradicha por la prueba de la demandada, sino que tendió a ser corroborada *710por las declaraciones de sus testigos peritos, los Dres. I. González Martínez y M. Soto Rivera. Él primero declaró a preguntas de la demandada:
“A. — ¿Dígame una cosa, pero usted podría decirle a Ja corte, si lo puede decir, si manteniendo ese brazo en el estado de inmovilidad necesaria podría o no podría degenerar en una incapacidad perma-nente ?
“T. — Bueno, es muy difícil que por la inspección de una simple radiografía, sin el examen físico, sin baber hecho las pruebas de los nervios, sin haber hecho la prueba funcional de los músculos, yo pueda decir algo de eso. Ahora, nosotros tenemos que tomar en consideración un factor importante: yo dije que por lo general esto no deja incapacidad en las personas jóvenes. El señor Font es un viejo; de manera que puede ser que a él le deje una incapacidad, porque no consolidan las fracturas tan bien en los viejos como en los jóvenes.” (Itálicas nuestras.)
Y el Dr. Soto Rivera dijo:
“A. — (,Y de acuerdo con esa radiografía puede el Doctor deter-minar el carácter de la incapacidad del brazo?
“T.' — Bueno, por el sitio, no es una incapacidad total; por el sitio no se podría producir una incapacidad total. En cuanto a la posibilidad de causar dolores, neuralgias, algesias, eso podría durar por mucho tiempo, a veces años. En personas jóvenes desaparecen y en personas, como ya lo han dicho los médicos aquí, de la edad del señor Font da mucho más trabajo y algunas veces dura años. Puede ser que él sufra sus molestias permanentemente; ahora, la incapa-cidad nunca podría ser total. Pudiera ser que el señor Font, de-bido al sitio donde se está formando el callo, tenga alguna dificultad, como dice él, al mover el brazo hacia arriba; eso es posible. Y también pudiera ser que al tirar el brazo hacia atrás pudiera tener ciertas molestias que pudiera ser que fueran permanentes debido a que, como han dicho los otros médicos, el señor Font es un poco viejo.” (Itálicas nuestras.)
Están contestes los peritos de una y otra parte, por lo tanto, que a una persona de la edad del demandante, que declaró tenía cincuenta años, una fractura, como la que él sufrió, puede dejarle una incapacidad parcial permanente y el experimentar dolores y neuralgias por mucho tiempo, a *711veces años. Que la corte sentenciadora pudo tomar en con-sideración la profesión y cargo del demandante en tanto en cuanto pudieran ser afectados por su incapacidad parcial, no admite discusión. Lo que argumenta la demandada en su alegato es que habiéndose alegado en la demanda que el demandante sufrió “daños corporales y mentales” en estos últimos no'pueden considerarse incluidos los “sufrimientos mentales.” Y dice “si acaso se hubiera dicho que la recla-mación incluía sufrimientos mentales, entonces quizás, me-diante la prueba correspondiente, hubiese podido justificarse la declaración de la corte inferior.” Es demasiado técnica la distinción que hace la demandada. El alegar “daños men-tales” o no significa nada o tiene que ser equivalente a decir “sufrimientos mentales”. Lógicamente no pueden haber otros daños mentales que no sean los sufrimientos mentales, que la propia demandada admite es un elemento de recla-mación. Que la evidencia de las partes demostró que el demandante tuvo dichos sufrimientos además de quedar con una incapacidad parcial permanente de un veinte a un vein-ticinco por ciento en las funciones de su brazo derecho, tam-poco admite discusión. De acuerdo con estos hechos proba-dos no cometió error la corte sentenciadora al fijar los daños en $2,500.
Bástanos por considerar el décimo señalamiento por el que se alega que la corte sentenciadora erró al sostener que la demandada fué temeraria al defender esta acción y como consecuencia condenarla al pago de $500 de honorarios de abogado del demandante. La corte a quo, al exponer los motivos que tuvo para considerar que la demandada había sido temeraria, se expresó asi en su opinión:
“Al condenar a la demandada al pago de los honorarios de abogado, la corte lo ha hecho por creer que ha habido una injus-tificada temeridad de parte de la demandada Viking Construction Corporation. La demandada interpuso todo género de alegaciones negativas y defensas especiales a la demanda. Negó aun la ocurren-cia del accidente sufrido por el demandante, aunque, en otra parte *712de su contestación admitió que algo ocurrió, pero que desconocía las causas, extensión y consecuencias del suceso. La demandada parece que no tuvo gran preocupación por investigar los hechos ni deter-minar si de alegar desconocimiento de los hechos, bajo juramento, atribuye al demandado conducta descuidada y negligente mediante alegaciones, que no pudo sostener con evidencia, de que el deman-dante transitaba por el lugar del suceso, conociendo el sitio del pe-ligro, mirando hacia el techo del edificio en una actitud de completa despreocupación. El caso de la demandada, edificado sobre la base de extensas alegaciones y defensas, quedó sin probar y demostró la sin razón de su oposición a la demanda de reparación hecha por el demandante. ’ ’
La demandada al argumentar este señalamiento llama la atención hacia el hecho de que contestó la demanda dentro del término original que le concedía la ley, sin interponer mociones dilatorias de clase alguna y que no podía allanarse a una reclamación excesiva do $10,000 que la propia corte inferior se vió obligada a reducir a $2,500.
El hecho de que la reclamación original haya sido reba-jada por la corte inferior, es un elemento a considerar en relación con la cuantía de los honorarios de abogado con-cedidos pero no implica que no existan en el caso otros ele-mentos que tiendan a demostrar la temeridad de la demandada según los apreció la corte sentenciadora. En el caso de Fuentes v. Canetty, 39 D.P.R. 173, se resolvió que si la opo-sición de la demandada “se hubiera limitado a la cuantía de la indemnización reclamada, que fué reducida por la corte, entonces hubiera estado en condiciones la apelante de dis-cutir si las costas debían serle impuestas o no.” Para la fecha en que fué resuelto este caso las costas incluían hono-rarios de abogado y el error alegado fué el no haberse excluido los honorarios.
En el caso más reciente de Sucn. Mangual v. Hastings, 56 D.P.R. 21 se resolvió lo siguiente:
“No abusó de su discreción la corte sentenciadora al incluir en el pronunciamiento de costas la partida de $300.00 para honorarios de abogado. Habiendo dado crédito a la prueba de los demandantes, *713pudo la corte inferior estimar que el demandado apelante fné te-merario al no allanarse a pagar a los demandantes una razonable compensación por los daños por él causados.” (Itálicas nuestras.)
Bajo todas las circunstancias concurrentes del caso que resolvemos, consideramos que no abusó de su facultad dis-crecional la corte inferior al condenar a la demandada al pago de honorarios de abogado y al fijarlos en la cantidad de $500.

Por las razones expuestas, ‘procedo modificar la sentencia dictada en este caso en el sentido de que la partida de $328 por concepto de gastos incurridos en hospitalización, servi-cios médicos y placas radiográficas debe ser rebajada a $76 y así modificada, se confirma.